DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 and 21-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Roh (US 2011/0058053 A1) fails to disclose that the first image processor is “controlled…to be connected to a second image processor through the second processor interface”.  Specifically, the interface between the image processor 141 and the host processor 142 is a permanent connection and therefore it would be inaccurate to say that the host processor 142 is controlled to be connected to the image processor 142 as no controlling of the host processor 142 is performed nor is it required for the connection as suggested by the claim.
Similarly, Neglur et al. (US 9,229,526 B1) hereinafter Neglur also fails to disclose the above limitation.  Specifically, not only does Neglur never mention anything in response to detecting an active front camera, but additionally, if the application processor 207 is interpreted as the first image processor and the image signal processor 205 is interpreted as the second image processor, the MIPI IF is a permanent connection and the application processor 207 is never controlled to be connected to the image signal processor 205 as claimed.


Regarding claim 10, Roh fails to disclose “the first image processor is further configured to be connected to a second image processor through the second processor interface”.  Specifically, the only thing that can be interpreted as the second processor interface is the interface between the image processor 141 and camera 110/camera 120.  However, this is not the same interface that connects the image processor 141 and host processor 142 as claimed.
In addition, Neglur fails to disclose “the first image processor is configured to control, responsive to it is detected that a front camera is activated, a second processor interface, that connects a first image processor to a rear camera, to disconnect a connection between the first image processor and the rear camera.”  Specifically, not only does Neglur fail to disclose anything in response to detecting a front camera is activated, but Neglur also fails to disclose that the application processor 207 (which seems to be the only processor that can be considered the first processor) controls any interface.  The only element that seemingly controls the connections between the cameras and processors is the combiner 212, which cannot read on the first processor.
In addition, Kayada fails to teach all the limitation of claim 10 for the same reasons as stated above with respect to claim 1.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Whitby-Strevens et al. (US 2015/0205749 A1) teaches disabling a back facing camera in response to activating a front facing camera in order to save power and free up network resources ([0058]).
Choe et al. (US 2019/007605 A1) teaches a device with a front camera for use with an authentication application and a rear camera.  One camera may be an IR camera and the other may be an RGB camera.
Zhang et al. (US 2021/0208831 A1) teaches a front facing camera for facial recognition and a rear camera wherein the rear-camera is disabled after enabling the front camera [0087].



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        8/26/2021